MEMORANDUM **
In these consolidated appeals, Rodrigo Figueroa-Trejo appeals from the 30-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326, and the consecutive 21-month sentence imposed for violating supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Figueroa-Trejo contends that the total sentence is substantively unreasonable in light of his individual circumstances and all of the sentencing factors under 18 U.S.C. § 3553(a). In light of the totality of the circumstances, the district court did not abuse its discretion and the sentence is not substantively unreasonable. See United States v. Carty, 520 F.3d 984, 993, 996 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.